McCarthy, J.
*990We affirm. Defendant failed to challenge any of the points assessed on the risk assessment instrument that presumptively classified him as a risk level III offender, did not request a downward departure and his counsel acknowledged that his prior convictions subjected him to a mandatory override. Further, he raised no objection to the proof presented at the hearing, did not offer any evidence and did not testify. In light of defendant’s failure to raise any issue regarding the classification of him as a risk level III sex offender before Supreme Court, defendant’s claim that the court’s order adopting that classification was not adequately supported by findings of fact and conclusions of law is not properly before us (see People v Jordan, 62 AD3d 1176, 1176-1177 [2009], lv denied 16 NY3d 709 [2011]).
Mercure, A.P.J., Rose, Lahtinen and Kavanagh, JJ., concur. Ordered that the order is affirmed, without costs.